PER CURIAM.
This matter is before the Court on respondent’s Petition for Resignation Pending Disciplinary Proceedings Pursuant to *268Rule 11.08 of the Integration Rule and Amended Petition for Leave to Resign from The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
1. Respondent is and at all times hereinafter mentioned was a member of The Florida Bar subject to the jurisdiction of the Supreme Court of Florida;
2. Respondent was admitted to practice law in the State of Florida on November 21, 1977;
3. On July 29, 1982, Respondent was publicly reprimanded by the Supreme Court of Florida for communicating with two jurors during the luncheon recess of a case in which respondent was representing the plaintiffs in violation of Florida Bar Code of Professional Responsibility, Disciplinary Rule 7-108(B)(1). 418 So.2d 246 (Fla.1982). Respondent was also placed on one year probation with the condition that he be required to pass the ethics portion of the Florida Bar Examination. Respondent acknowledges that he has not yet taken the ethics portion of the Florida Bar Examination;
4. The following case nos. are complaints pending filed against respondent with The Florida Bar: 14-81N15, 14-81N16, 14-81N17, 14-81N35, 14-83N03, 14-83N15 and 14-83N21. To the best of Petitioner’s knowledge and belief, no other cases or complaints are currently under investigation by The Florida Bar;
5. Respondent acknowledges that certain of the foregoing allegations constitute violations of the Code of Professional Responsibility;
6. Respondent agrees to pay costs in the amount of $1,396.00 to The Florida Bar; and
7. Respondent avers that the public interest will not be adversely affected by the granting of this petition and that granting this petition will not adversely affect the purity of the courts nor hinder the administration of justice nor the confidence of the public in the legal profession.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign from The Florida Bar on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign permanently is hereby approved. Respondent’s resignation shall be effective December 3, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients, and respondent shall not accept any new business.
Costs in the amount $1,396.00 are hereby taxed against respondent.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, EHRLICH and SHAW, JJ., concur.